DETAILED ACTION
This office action is responsive to the Supplemental amendments filed 4/14/2021.  The application contains claims 1-21, all examined and rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement with references submitted 8/20/2020, 6/20/2019, have been considered and entered into the file.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under pre-AIA  35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Independent claims 1, 11, and 20 recites “receive … forth user input corresponding to a dismissal of the first menu; responsive to receiving the forth user input; automatically stop displaying the first menu and automatically deactivate the menu input mode to activate the content other than the first menu: and automatically trigger execution of a task associated with the selection of the second sub-option”. It is unclear how is the triggering of the task associated with the selection of the second menu sub-option which is associated with the swipe gesture will be activated by the fourth user input that require the dismiss of the displayed menu.  For the purpose of prior art analysis, Examiner assumes that the fourth user input is required to dismiss the displayed menu and not to automatically trigger execution of a task associated with the selection of the second sub-option as the third input will be used to execute the task. Independent claims inherit the same deficiency therefore they are rejected under similar rationale.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8, 11-13, 15-16, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bastea-Forte et al. [US 2013/0073286 A1, hereinafter D1] in view of Shin et al. [US 2010/0299599 A1, hereinafter Shin] in view of http://www.uxforthemasses.com/overlays/ Published on November 14, 2015 [hereinafter D2] further in view of Hope et al. [US 2009/0153288 A1, hereinafter Hope].

With regard to Claim 1,
	D1 teach a system comprising:
a processor (Fig. 1, 160); and
computer readable media (Fig. 1, 150) including instructions which, when executed by the processor, cause the processor to:
display, on a first device, a first user interface for interacting with a first application, the first user interface including a plurality of actuatable options for selecting content available via the first application, the plurality of actuatable options including a first option (Fig. 11A-D, [0125], “any highlighted word 1102 can be selected by user 101 to activate a pop-up menu 1103 offering alternatives for the word or phrase”);
receive, via the touch-screen display, a first user input corresponding to a selection of the first option (Fig. 11A-D, [0125], “any highlighted word 1102 can be selected by user 101 to activate a pop-up menu 1103 offering alternatives for the word or phrase”, “screen 104 is touch-sensitive, user 101 can tap 1004 on a highlighted word 1102, causing pop-up menu 1103 containing alternatives 1104 to be presented 1005”);
automatically display, in response to the first user selection, a first menu comprising a first set of sub-options that includes a first sub-option, a second suboption, and a third sub-option (Fig. 11A-D, [0125], “any highlighted word 1102 can be selected by user 101 to activate a pop-up menu 1103 offering alternatives for the word or phrase”, “screen 104 is touch-sensitive, user 101 can tap 1004 on a highlighted word 1102, causing pop-up menu 1103 containing alternatives 1104 to be presented 1005”, [0128]);
responsive to displaying the first menu, automatically activate a menu input mode in which touch inputs are interpreted as being directed to the first menu (Fig. 10, 1004, 1005, 1006, 1007, Fig. 11A-D, [0128]);
responsive to receiving the fourth user input: automatically stop displaying the first menu: and automatically deactivate the menu input mode to activate the content other than the first menu (Fig. 10, 1005, 1006, 1007, 1010, 1011, Fig. 11A-D, [0130]).
D1 do not explicitly teach wherein the first sub-option is associated with a visual indicator that denotes a currently targeted selection; receive, via the touch-screen display, a second user input corresponding to a navigation between the first sub-option and the second sub-option, the second user input comprising a first swiping touch gesture in a first direction aligned with a first axis; receive, via the touch-screen display, a third user input corresponding to a selection of the second sub-option, the third user input comprising a second swiping touch gesture in a second direction aligned with a second axis that is substantially perpendicular relative to the first axis; and automatically trigger execution of a task associated with the selection of the second sub-option.
Shin teach a system comprising:
a processor (Fig. 1, 160); and
computer readable media (Fig. 1, 150) including instructions which, when executed by the processor, cause the processor to:
display, on a first device, a first user interface for interacting with a first application, the first user interface including a plurality of actuatable options for selecting content available via the first application, the plurality of actuatable options including a first option ([0090], Fig. 5, S101);
receive, via the touch-screen display, a first user input corresponding to a selection of the first option ([0091], Fig. 5, S103);
automatically display, in response to the first user selection, a first menu comprising a first set of sub-options that includes a first sub-option, a second suboption, and a third sub-option, and wherein the first sub-option is associated with a visual indicator that denotes a currently targeted selection  ([0092], Fig. 5, S107, Fig. 3, Screen 201);
receive, via the touch-screen display, a second user input corresponding to a navigation between the first sub-option and the second sub-option, the second user input comprising a first swiping touch gesture in a first direction aligned with a first axis ([0059], Fig. 5, S113-115, Fig. 3, Screen 203);
receive, via the touch-screen display, a third user input corresponding to a selection of the second sub-option, the third user input comprising a second swiping touch gesture in a second direction aligned with a second axis that is substantially perpendicular relative to the first axis ([0062], Fig. 5, S113-117, Fig. 3, screen 205, 207); and 
automatically trigger execution of a task associated with the selection of the second sub-option (Fig. 5, S113-117, ¶62, “user sweeps or drags a touched item in a leftward direction, the mobile device moves the touched item to the left as shown in the third screen 205. Then the mobile device outputs information about a specific executable function (for example, “Delete” as shown) assigned to a leftward touch event on this item “Bill” in the form of text or image at the right of the moved item. Thereafter, when this touch event exceeds a given critical point, the mobile device may execute a selected function”).
D1 and Shin are analogous art to the claimed invention because they are from a similar field of endeavor of providing the user with the ability to interact with a graphical user interface to select and activate different displayed objects. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify D1 to display an indicator for the current selection and to include the ability to execute different function based on the direction of different swipe inputs resulting in resolutions as disclosed by Shin with a reasonable expectation of success. The motive the for the modification would have been to allow a user to easily and conveniently use a desired communication-related function through the touch-sensitive interface which will improve the user experience and save the user’s time and effort (Shin, [0008]).
D1-Shin do not explicitly teach content other than the first menu is temporarily disabled; receive, via the touch-screen display, a fourth user input corresponding to a dismissal of the first menu.
D2 teach responsive to displaying the first menu, automatically activate a menu input mode in which touch inputs are interpreted as being directed to the first menu and content other than the first menu is temporarily disabled (1. Use overlays very sparingly” “Users have to deal with an overlay before continuing and are no longer able to access the page below, “When opening an overlay it’s important that the page behind is slightly darkened. This does two jobs. Firstly it draws attention to the overlay and secondly it lets the user know that the page isn’t currently active”); 
receive, via the touch-screen display, a fourth user input corresponding to a dismissal of the first menu (“Users have to deal with an overlay before continuing and are no longer able to access the page below. Sometimes this is a good thing, such as when users must confirm an important action”); 
responsive to receiving the fourth user input: automatically stop displaying the first menu: and automatically deactivate the menu input mode to activate the content other than the first menu (“Users have to deal with an overlay before continuing and are no longer able to access the page below. Sometimes this is a good thing, such as when users must confirm an important action”, Allow users to click (or tap) away (most of the time) Overlays come in two main flavours. Firstly there are attention seeking modal overlays which force a user to interact with them before continuing. Secondly there are more chilled out non-modal overlays which allow users to click or tap outside of them to dismiss them. As a general rule you should only use modal overlays (the first type) for very important interactions. For example, when asking users to confirm that they do really want their account deleted, or that they do really agree to the terms and conditions they’re signing up for (which of course they will have read thoroughly, as we all do). Most of the time it’s best to use non-modal overlays and to allow users to click (or tap) outside of the overlay to close / cancel it).
D1-Shin and D2 are analogous art to the claimed invention because they are from a similar field of endeavor of providing overlay pop-menu that the user can interact with. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify D1-Shin to include the ability to activate only the overlay menu and deactivate the background page till the user provide an input resulting in resolutions as disclosed by D2 with a reasonable expectation of success. The motive for the modification would have been to direct the user’s attention to a sub-task, without taking them away from the current screen (D2, “Within apps, on the web and even on mobile overlays are increasingly used to direct the user’s attention to a sub-task, without taking them away from the current screen”).
D1-Shin-D2 do not explicitly teach wherein the visual indicator moves from the first sub-option to the second sub-option in response to the second user input.
Hope teach wherein the visual indicator moves from the first sub-option to the second sub-option in response to the second user input ([0092], “user device 12 may send user input to media system 14 through path 20 that directs media system 14 to scroll a highlight region through the track listings 98”, [0117], upward swipe gesture may generate an up menu item command … to navigate to a previous on-screen item (e.g., a previous menu item) by scrolling in the upward direction among displayed menu items”, [0119], “highlight region may be moved upwards to previous menu items in the list scrolling the highlight region in the upward direction until a user lifts their finger from the touch screen”, [0120], “downward swipes may be used to navigate to successive items in a list”, [0121], “navigate downwards through multiple items in a list. Navigation may be performed by moving a highlight region in the list down by multiple list item increments”).
D1-Shin-D2 and Hope are analogous art to the claimed invention because they are from a similar field of endeavor of providing different gestures that allow the user to interact with the user interface to select and activate different displayed objects. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify D1-Shin-D2to include a visual indicator that moves between available options resulting in resolutions as disclosed by Hope with a reasonable expectation of success. The motive the for the modification would have been to provide a visual aid for the user which will help the user to navigate the displayed menu options faster and easier without confusion which will improve the user experience and save the user’s time and effort.

With regard to Claim 2,
	D1-Shin-D2-Hope teach system of claim 1, wherein the first swiping touch gesture is applied from an upper-side of the touch-screen display to a lower-side of the touch-screen display (Shin [0045], Fig. 2, 103, “SCROLLABLE”), [0059], Fig. 3, 203), and the second swiping touch gesture is applied from a left side of the touch-screen display to a right-side of the touch-screen display (Shin Fig. 2, 107, Fig. 3, 205, [0062], “user sweeps or drags a touched item in a leftward direction, the mobile device moves the touched item to the left as shown in the third screen 205. Then the mobile device outputs information about a specific executable function (for example, “Delete” as shown) assigned to a leftward touch event on this item “Bill” in the form of text or image at the right of the moved item. Thereafter, when this touch event exceeds a given critical point, the mobile device may execute a selected function”).
	
With regard to Claim 3,
	D1-Shin-D2-Hope teach the system of claim 1, wherein the first sub-option is directly adjacent to the second sub-option on the first menu (D1, Fig. 11A-D, Shin Fig. 2-3).

With regard to Claim 5,
	D1-Shin-D2-Hope teach the system of claim 1, wherein the first application comprises a text editor, and the first set of sub-options displays options for replacing portions of text also being displayed on the touch-screen display (D1, Fig. 11A-11D, [0049], “text editing user interface (UI) 109 is provided, which causes candidate interpretations to be presented to user 101 (as text) via screen 104. User 101 interacts with UI 109 to select among the candidate interpretations, and/or to enter his or her own interpretations”).

With regard to Claim 6,
	D1-Shin-D2-Hope teach the system of claim 1, wherein the first user input comprises a tap on the touch-screen display (D1, Fig. 11A-D, [0125], “any highlighted word 1102 can be selected by user 101 to activate a pop-up menu 1103 offering alternatives for the word or phrase”, “screen 104 is touch-sensitive, user 101 can tap 1004 on a highlighted word 1102, causing pop-up menu 1103 containing alternatives 1104 to be presented 1005”, Shin, [0032], “Types of a touch event may include a touchdown event which occurs by a contact of an object on the touch panel, a touchup or touch release event which occurs by a release of a contact from the touch panel … When the touch panel 143 sends a touch event to the control unit 160, the control unit 160 checks information about the location and type of a received touch event, checks a displayed image mapped with the location of a touch event, and then activates a particular function linked to the displayed image”, [0090], “mobile device initializes its elements and outputs a given idle page on the display unit. Additionally, the mobile device activates the touch panel of the display unit to detect a user's touch”).

With regard to Claim 8,
	D1-Shin-D2-Hope teach the system of claim 1, wherein the instructions further cause the processor to:
receive, via the touch-screen display, a fifth user input corresponding to a navigation from the second sub-option to the third sub-option, the fifth user input comprising a third swiping touch gesture in the first direction, wherein the visual indicator moves from the second sub-option to the third sub-option in response to the fifth user input (Shin Fig. 1, 103, “SCROLLABLE”, Fig. 3, 203, Fig. 5, S113-S115, Hope, ¶92, “user device 12 may send user input to media system 14 through path 20 that directs media system 14 to scroll a highlight region through the track listings 98”, ¶117, upward swipe gesture may generate an up menu item command … to navigate to a previous on-screen item (e.g., a previous menu item) by scrolling in the upward direction among displayed menu items”, ¶119, “highlight region may be moved upwards to previous menu items in the list scrolling the highlight region in the upward direction until a user lifts their finger from the touch screen”, ¶120, “downward swipes may be used to navigate to successive items in a list”, ¶121, “navigate downwards through multiple items in a list. Navigation may be performed by moving a highlight region in the list down by multiple list item increments”); and
receive, via the touch-screen display, a sixth user input corresponding to a navigation from the third sub-option to the second sub-option, the sixth user input comprising a fourth swiping touch gesture in a third direction substantially opposite to the first direction, wherein the visual indicator moves from the third sub-option to the second sub-option in response to the sixth user input (Shin Fig. 1, 103, “SCROLLABLE”, Fig. 3, 203, Fig. 5, S113-S115, Hope, [0092], “user device 12 may send user input to media system 14 through path 20 that directs media system 14 to scroll a highlight region through the track listings 98”, [117], upward swipe gesture may generate an up menu item command … to navigate to a previous on-screen item (e.g., a previous menu item) by scrolling in the upward direction among displayed menu items”, ¶119, “highlight region may be moved upwards to previous menu items in the list scrolling the highlight region in the upward direction until a user lifts their finger from the touch screen”, [120], “downward swipes may be used to navigate to successive items in a list”, [121], “navigate downwards through multiple items in a list. Navigation may be performed by moving a highlight region in the list down by multiple list item increments”).

With regard to Claims 11 and 20,
Claims 11 and 20 are similar in scope to claim 1; therefore they are rejected under similar rationale.
With regard to Claims 12, 13, 15-16, 18,
Claims 12, 13, 15, 16, 18 are similar in scope to claim 2, 3, 5, 6, 8, respectively; therefore they are rejected under similar rationale.

Claims 4, 9, 14, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bastea-Forte et al. [US 2013/0073286 A1, hereinafter D1] in view of Shin et al. [US 2010/0299599 A1, hereinafter Shin] in view of http://www.uxforthemasses.com/overlays/ Published on November 14, 2015 [hereinafter D2] further in view of Hope et al. [US 2009/0153288 A1, hereinafter Hope] further in view of Whitney et al. [US 8,904,306B1, Whitney].

With regard to Claim 4,
	D1-Shin-D2-Hope teach the system of claim 1, wherein the first menu is positioned in a first portion of the touchscreen display (D1, Fig. 11A-11D, Shin Fig. 3, 201). 
D1-Shin-D2-Hope do not explicitly teach contact corresponding to the first swiping touch gesture occurs outside of the first portion.
Whitney teach wherein the first menu is positioned in a first portion of the touchscreen display (Fig. 4-6) and contact corresponding to the first swiping touch gesture occurs outside of the first portion (Fig. 4-6, Col. 7, lines 63-66, “FIGS. 4 and 5, there is minimal space beside each list of items for Scrolling through the list of items”, Col. 8, lines 4-11, “there is more space beside the list of items for touch actions that indicate a desire to scroll through the list of items”).
D1-Shin-D2-Hope and Whitney are analogous art to the claimed invention because they are from a similar field of endeavor of providing different gestures that allow the user to interact with the user interface. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify D1-Shin-D2-Hope to allow swipe gestures outside of the displayed list to navigate the list resulting in resolutions as disclosed by Whitney with a reasonable expectation of success. The motive the for the modification would have been to provide user with a simple, fast and easy way to navigate through the displayed list without abstracting the view by preventing the overlap between the user input zone and the displayed list which will improve the user experience and save the user’s time and effort.

With regard to Claim 9,
	D1-Shin-D2-Hope teach the system of claim 4, wherein the fourth user input comprises a tap on the touch-screen display that is outside of the first portion (D2, “allow users to click or tap outside of them to dismiss them“, Shin, Fig. 2-3, 17, ¶44, “control key region 17 may display an output of a back key, an OK key and a menu key, for example. The back key is used to instruct a return to the previous page”, ¶32, “Types of a touch event may include a touchdown event which occurs by a contact of an object on the touch panel, a touchup or touch release event which occurs by a release of a contact from the touch panel … When the touch panel 143 sends a touch event to the control unit 160, the control unit 160 checks information about the location and type of a received touch event, checks a displayed image mapped with the location of a touch event, and then activates a particular function linked to the displayed image”, [0090]).

With regard to Claim 14,
Claim 14 is similar in scope to claim 4; therefore they are rejected under similar rationale.
With regard to Claim 19,
Claim 19 is similar in scope to claim 9; therefore they are rejected under similar rationale.

Claims 7, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bastea-Forte et al. [US 2013/0073286 A1, hereinafter D1] in view of Shin et al. [US 2010/0299599 A1, hereinafter Shin] in view of http://www.uxforthemasses.com/overlays/ Published on November 14, 2015 [hereinafter D2] further in view of Hope et al. [US 2009/0153288 A1, hereinafter Hope] further in view of Iwema et al. [US 2004/0021647 A1, hereinafter Iwema].

With regard to Claim 7,
	D1-Shin-D2-Hope teach the system of claim 1, wherein the first set of sub-options are displayed as a menu extending in a direction substantially parallel to the first axis (Shin [0092], Fig. 5, S105, Fig. 3, Screen 201).
D1-Shin-D2-Hope do not explicitly teach cascading menu.
Iwema teach first set of sub-options are displayed as a cascading menu extending in a direction substantially parallel to a first axis ([0048], [0050], Fig. 6A-6G). 
D1-Shin-D2-Hope and Iwema are analogous art to the claimed invention field of endeavor of providing menus that the user can interact with over a touch screen. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify D1-Shin-D2-Hope to display options as a cascading menu resulting in resolutions as disclosed by Iwema with a reasonable expectation of success.  The motive for the modification would have been to minimize hand movement which will reduce hand and arm muscle fatigue and save display are which will optimize display usage (Iwema, ¶6, ¶9).

With regard to Claim 17,
Claim 17 is similar in scope to claim 7; therefore they are rejected under similar rationale.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bastea-Forte et al. [US 2013/0073286 A1, hereinafter D1] in view of Shin et al. [US 2010/0299599 A1, hereinafter Shin] in view of http://www.uxforthemasses.com/overlays/ Published on November 14, 2015 [hereinafter D2] further in view of Hope et al. [US 2009/0153288 A1, hereinafter Hope] further in view of Pasquero et al. [US 2013/0285914 A1, hereinafter Pasquero].

With regard to Claim 10,
	D1-Shin-D2-Hope teach the system of claim 1, wherein the instructions further cause the processor to:
receive, via the touch-screen display, a fifth user input corresponding to a command, the fifth user input comprising a third swiping touch gesture in a third direction aligned with a second axis that is substantially perpendicular relative to the first axis that is opposite to the first direction; and in response to the fifth user input, the execution of the task (Fig. 2, 105, Fig. 3, 207).
D1-Shin-D2-Hope do not explicitly teach an undo command, and undo.
Pasquero teach a fifth user input corresponding to an undo command, and undo, in response to the fifth user input, the execution of the task (Fig. 12, ¶31, ¶44, “delete touch gesture has a first direction and the undo delete touch gesture has a second direction opposite to the first direction. In some examples, the delete touch gesture is back swipe and the undo delete touch gesture is a forward swipe”, ¶126).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the invention to modify D1-Shin-D2-Hope applications to associate the fourth user input swipe gesture that is opposite in direction to the user input with undoing the user input. The motive for the modification would have been to provide a fast, simple gesture that the user can memorize to undo previous input.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Bastea-Forte et al. [US 2013/0073286 A1, hereinafter D1] in view of Shin et al. [US 2010/0299599 A1, hereinafter Shin] in view of http://www.uxforthemasses.com/overlays/ Published on November 14, 2015 [hereinafter D2] further in view of Hope et al. [US 2009/0153288 A1, hereinafter Hope] further in view of https://www.youtube.com/watch?v=ZgBUjWCxdqs Published on May 2, 2013 [hereinafter Apple].

With regard to Claim 21,
	D1-Shin-D2-Hope teach the system of claim 1.
	D1-Shin-D2-Hope do not explicitly teach automatically display, in response to the first user selection, a visual tutorial of touch gestures for navigating the first menu.
	Apple teach automatically display, in response to the first user selection, a visual tutorial of touch gestures for navigating the first menu (Time 0:40-1:36, system automatically activate a virtual tutorial related to the user selection).
D1-Shin-D2-Hope and Apple are analogous art to the claimed invention field of endeavor of providing menus that the user can interact with over a touch screen using different gestures. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify D1-Shin-D2-Hope to display a visual tutorial to familiarize user with the possible gestures and how they are associated with different functions resulting in resolutions as disclosed by Apple with a reasonable expectation of success.  The motive for the modification would have been to familiarize user with the possible gestures and how they are associated with different functions which will help the user to easily learn the different gesture and save user time and effort needed to learn the association between gestures and function without tutorial.
The Examiner further notes that the tutorial content (video content) is non-functional descriptive material and is not functionally involved in the steps recited.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability.  See In re Gulack, 703 F.2d 1381, 218 USPQ 401, 403 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Bastea-Forte et al. [US 2013/0073286 A1, hereinafter D1] in view of Shin et al. [US 2010/0299599 A1, hereinafter Shin] in view of http://www.uxforthemasses.com/overlays/ Published on November 14, 2015 [hereinafter D2] further in view of Hope et al. [US 2009/0153288 A1, hereinafter Hope] further in view of Naderi [US 2012/0054593].

With regard to Claim 21,
	D1-Shin-D2-Hope teach the system of claim 1.
	D1-Shin-D2-Hope do not explicitly teach automatically display, in response to the first user selection, a visual tutorial of touch gestures for navigating the first menu.
	Naderi teach automatically display, in response to the first user selection, a visual tutorial of touch gestures for navigating the first menu (Fig. 9, 608, 902, [0059], “tutorials may instruct the user to use arrow keys to select different values from a drop down menu field”).
D1-Shin-D2-Hope and Naderi are analogous art to the claimed invention field of endeavor of providing menus that the user can interact with over a touch screen using different inputs. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify D1-Shin-D2-Hope to display a tutorial to familiarize user with the possible inputs and how they are associated with different functions resulting in resolutions as disclosed by Naderi with a reasonable expectation of success.  The motive for the modification would have been to familiarize user with the possible inputs and how they are associated with different functions which will help the user to easily learn the different available inputs and save user time and effort needed to learn the association between inputs and function without tutorial.
The Examiner further notes that the tutorial content (video content) is non-functional descriptive material and is not functionally involved in the steps recited.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability.  See In re Gulack, 703 F.2d 1381, 218 USPQ 401, 403 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).

Response to Amendment
Applicant’s arguments, see Pages 10-12, filed 3/23/2021, with respect to Independent claims 1, 11, and 20 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of D2 that disclose “responsive to displaying the first menu, automatically activate a menu input mode in which touch inputs are interpreted as being directed to the first menu and content other than the first menu is temporarily disabled” See at least 1. Use overlays very sparingly” “Users have to deal with an overlay before continuing and are no longer able to access the page below, “When opening an overlay it’s important that the page behind is slightly darkened. This does two jobs. Firstly it draws attention to the overlay and secondly it lets the user know that the page isn’t currently active”.
D1-Shin and D2 are analogous art to the claimed invention because they are from a similar field of endeavor of providing overlay pop-menu that the user can interact with. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify D1-Shin to include the ability to activate only the overlay menu and deactivate the background page till the user provide an input resulting in resolutions as disclosed by D2 with a reasonable expectation of success. The motive for the modification would have been to direct the user’s attention to a sub-task, without taking them away from the current screen (D2, “Within apps, on the web and even on mobile overlays are increasingly used to direct the user’s attention to a sub-task, without taking them away from the current screen”).

Applicant’s arguments, see Pages 13, filed 3/23/2021, with respect to dependent claim 21 have been fully considered and a new rejection is made in view of Apple that disclose “automatically display, in response to the first user selection, a visual tutorial of touch gestures for navigating the first menu” See at least Time 0:40-1:36, system automatically activate a virtual tutorial related to the user selection.
D1-Shin-D2-Hope and Apple are analogous art to the claimed invention field of endeavor of providing menus that the user can interact with over a touch screen using different gestures. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify D1-Shin-D2-Hope to display a visual tutorial to familiarize user with the possible gestures and how they are associated with different functions resulting in resolutions as disclosed by Apple with a reasonable expectation of success.  The motive for the modification would have been to familiarize user with the possible gestures and how they are associated with different functions which will help the user to easily learn the different gesture and save user time and effort needed to learn the association between gestures and function without tutorial.
The Examiner further notes that the tutorial content (video content) is non-functional descriptive material and is not functionally involved in the steps recited.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability.  See In re Gulack, 703 F.2d 1381, 218 USPQ 401, 403 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).

Applicant’s arguments, see Pages 13, filed 3/23/2021, with respect to dependent claim 21 have been fully considered and a new rejection is made in view of Naderi that disclose “automatically display, in response to the first user selection, a visual tutorial of touch gestures for navigating the first menu see at least Fig. 9, 608, 902, [0059], “tutorials may instruct the user to use arrow keys to select different values from a drop down menu field”.
D1-Shin-D2-Hope and Naderi are analogous art to the claimed invention field of endeavor of providing menus that the user can interact with over a touch screen using different inputs. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify D1-Shin-D2-Hope to display a tutorial to familiarize user with the possible inputs and how they are associated with different functions resulting in resolutions as disclosed by Naderi with a reasonable expectation of success.  The motive for the modification would have been to familiarize user with the possible inputs and how they are associated with different functions which will help the user to easily learn the different available inputs and save user time and effort needed to learn the association between inputs and function without tutorial.
The Examiner further notes that the tutorial content (video content) is non-functional descriptive material and is not functionally involved in the steps recited.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability.  See In re Gulack, 703 F.2d 1381, 218 USPQ 401, 403 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).

As to the remaining independent claims, applicant argue that they are allowable due to their respective direct and indirect dependencies upon one of the aforementioned Independent claims. The examiner respectfully disagrees, Independent claims were not allowable as stated in the paragraph above in this “Response to Arguments” section in this office action.
Conclusion

The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.   
US Patent Application Publication No. 20080074399 filed by Lee. Lee disclose teach the ability to associate functions with different directions of swipe gesture and the ability to execute the associated function based on the swipe direction See Fig. 4-5
Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner.  It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABOU EL SEOUD whose telephone number is (303)297-4285.  The examiner can normally be reached on Monday-Thursday 11:00am-6:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED ABOU EL SEOUD/Primary Examiner, Art Unit 2142